JS 44 (Rev. 04/21)

Case 4:21-cv-01566-MVyB]D eco yanrisih Fen 09/13/21 Page 1of1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form. approved by the Judicial Conference of the United States m September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I (a) PLAINTIFFS
M.O. AND B.O.,

PARENTS OF G.O. AND E.O., ET AL.

(b) County of Residence of First Listed Plaintiff Lycoming
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Fim Name, Address, and Telephone Number)

Gregory A. Stapp, Esquire
153 W. 4th Street, Suite 6
Williamsport, PA 17701

DEFENDANTS

THE TRACT
Attorneys (if Known)

 

CHRISTINA BASON, SUPERINTENDENT OF
MONTOURSVILLE AREA SCHOOL DISTRICT

County of Residence of First Listed Defendant Lycoming

CIN US. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF

 

Il. BASIS OF JURISDICTION (Place an “x” in One Box Only)

 

If. CITIZENSHIP OF PRINCIPAL PARTIES @iaco an “¥" in One Box for Plaintiff

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Complaint for Preliminary Injunction and Issuance of Temporary Restraining Order

(For Diversity Cases Only) and One Box for Defendant)
[Ji U.S. Government [x]3 Federal Question PIF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State i 1 Incorporated or Principal Place Ol+ (es
of Business In This State
[]2 U.S. Government (]4 Diversity Citizen of Another State = ([]2 [_] 2 IncorporatedavdPrincipalPlace []3 [5
Defendant Gnaicate Citizenship of Parties in Inem IID) of Business In Another State
Citizen or Subject of a []3 [1] 3 Foreign Nation fle [6
Foreign Country
IV. NATURE OF SUIT eizce an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
[is CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY Mi 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine - 310 Airplane [_] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability zz 690 Other 28 USC 157 3725(a))
140 Negotiable Instrument Liability [_] 367 Health Care’ [INTELLECTUAL |_| 400 State Reapportionment
150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury $20 Copyrights 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent _ 450 Commerce
= 152 Recovery of Defaulted Liability [_] 368 Asbestos Personal A 835 Patent Abbreviated 460 Deportation
Student Loans 340 Marine Tnyury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Manne Product Liability _ $40 Trademark Corrupt Organizations
[_] 153 Recovery of Overpayment Liability PERSONAL PROPERTY R 880 Defend Trade Secrets |_] 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud |] 710 Fair Labor Standards ‘Act of2016 (15 USC 1681 or 1692)
[_] 160 Stockholders* Suits 355 Motor Vehicle 371 Truth in Lending Act |] 485 Telephone Consumer
[_] 190 Other Contract Product Liability [__] 380 Other Personal || 720 Labor/Management ‘CURITY Protection Act
- 195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HLA (13955) 490 Cable/Sat TV
196 Franchise Injury O 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities:
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(2)) Exchange
Medical Malpractice Leave Act $64 SSID Title XVI |] $90 Other Starutory Actions
[REAL PROPERTY| | PRISONER PETITIONS |_| 790 Other Labor Litigation 865 RSI (405(g)) | 891 Agricultural Acts
_|210 Land Condemnation x | 440 Other Crvil Rights Habeas Corpus: 791 Employee Retirement | $93 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act FEDERAL TAX SUITS 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate |_| 870 Taxes (US. Plaintiff Act
240 Torts to Land 443 Housing! Sentence or Defendant) $96 Arbitration
245 Tort Product Liability Accommodations  [_] 530 General [_] 871 IRS—Third Party 899 Administrative Procedure
290 All Other Real Property  [_] 445 Amer. w'Disabilities - ry 535 Death Penalty DVMIMIGRA LION 26 USC 7609 ActReview or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
|_| 446 Amer. w'Disabilities - [7] 540 Mandamus & Other 465 Other Immigration L_] 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
|] 448 Education 355 Prison Condition
$60 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (@iace a “X" in One Box Only)
[x]! Original []2 Removed from 3 Remanded from o4 Remstated or [_] > Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specifi) Transfer Direct File
ered. S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
S.C. §1983
VL CAUSE OF ACTION Siviefdeenciesinn of cans:

 

 

 

 

 

VIL REQUESTEDIN [xX] CHECKIFTHISIS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, FR.CvP. JURY DEMAND: []yes [No
VII. RELATED CASE(S) ;
(See instructions):
IF ANY JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
09/13/2024 ey
FOR OFFICE USE ONLY
RECEIPT + AMOURT APPLYING IFP JUDGE MAG. JUDGE

 
